EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DANIEL ROTH on 2/18/2021.

The application has been amended as follows: 

Claim 4:
line 8: “…where "c" is the chord of the fins of the first type, 
line 9: "c' " is the chord of the fins of the second type,…”

Specification:
[0070]    Each fin 258 of the second type also has a curved profile whose rounding is oriented aft of the jet engine 100 and whose center of curvature is forward relative to the fin 258 of the second type, but whose chord is smaller than the chord of the fins 256 of the first type.
[0075]    "c" is the chord of the fins 256 of the first type, 
[0076]    "c' " is the chord of the fins 258 of the second type,
[0085]    "st" is the offset angle of the fins 256 of the first type, that is to say the 
angle between the chord and the vertical axis, and 
[0086]    "st' " is the offset angle of the fins 258 of the second type, that is to say the 
angle between the chord and the vertical axis.

Allowable Subject Matter
Claims 1-10 are allowed.The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show two sets of fins in a grating for a thrust reverser having different profiles and chords and arranged in an alternating manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741